                                                           EXHIBIT (10)(o)

 
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT




THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the "First
Amendment") is made and entered into as of February 2, 2011, by and among
EASTGROUP PROPERTIES, L.P., a Delaware limited partnership, and EASTGROUP
PROPERTIES, INC., a Maryland corporation, jointly and severally (collectively,
the "Borrower"), the financial institutions (including PNC, the "Lenders") which
are now parties to the Agreement (as hereinafter defined) and, PNC BANK,
NATIONAL ASSOCIATION, a national banking association ("PNC"), as Administrative
Agent for the Lenders (in such capacity, "Agent").
 
WITNESSETH THAT:
 
WHEREAS, Borrower, the Lenders, and Agent are parties to a certain Second
Amended and Restated Credit Agreement dated as of January 4, 2008 (as amended,
the "Agreement") which Agreement amended and restated a First Amended and
Restated Credit Agreement among Borrower, Agent and certain of the Lenders dated
December 6, 2004; and
 
WHEREAS, Borrower, Lenders and Agent wish to amend the Agreement as set forth
herein by, among other things, (i) changing the definition of Tangible Net Worth
and (ii) increasing the existing Tangible Net Worth covenant.
 
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
agree to amend the Agreement as follows:
 
1. Unless a particular word or phrase is otherwise defined or the context
otherwise requires, capitalized words and phrases used in this First Amendment
shall have the meanings ascribed thereto in the Agreement.
 
2. The definition of "Tangible Net Worth" as set forth in Section 1 of the
Agreement is hereby amended to provide in full as follows:
 
"Tangible Net Worth" means, as of given date, (a) the stockholders' equity of
the Borrower, and their Subsidiaries determined on a consolidated basis, plus
(b) accumulated depreciation and amortization, minus (c) the following (to the
extent reflected in determining stockholders' equity of the Borrower and their
Subsidiaries); (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under Generally Accepted Accounting Principles,
all determined on a consolidated basis.
 
 
 
67

--------------------------------------------------------------------------------

 
 
3. Section 5.3(c) of the Agreement is hereby amended to provide in full as
follows:
 
(c)           a Tangible Net Worth of at least Five Hundred Seventy Million
Dollars ($570,000,000), plus eighty-five percent (85%) of the net proceeds
(gross proceeds less reasonable and customary costs of sale and issuance paid to
Persons not Affiliates of any Obligor) received by the Borrower at any time
following September 30, 2010, from the issuance of an ownership interest in the
Borrower, at all times;
 
4. Except as specifically modified herein, the Agreement is hereby ratified and
confirmed and shall remain in full force and effect and nothing contained herein
shall be deemed to waive Borrower's compliance with any provision of the
Agreement or the other Credit Documents.
 
5. The Agreement as amended by this First Amendment shall continue to be secured
by the Credit Documents and nothing contained herein shall affect the priority
of any lien or security interest in any of the Credit Documents and the
Agreement as amended by this First Amendment.
 
6. All references to the "Agreement" contained in the Credit Documents shall be
deemed to refer to and include the Agreement as amended by this First Amendment.
 
7. This First Amendment is to be construed and enforced in all respects in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the principles of conflicts of laws.
 
8. This First Amendment is binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.
 
9. The Borrower hereby represents and warrants to the Lenders that (a) no Event
of Default, and no Default, under the Agreement or any of the Credit Documents
has occurred and is continuing on the date of execution hereof, (b) the Borrower
has no set-off claim or other defense with respect to its obligations under the
Agreement or any of the Credit Documents, and (c) all representations and
warranties contained in the Agreement or any of the Credit Documents are true
and correct and are hereby ratified and confirmed, except to the extent of
matters previously disclosed to the Lenders in writing.
 
10. This First Amendment is conditioned upon, and shall only become effective
upon, the satisfaction of the following conditions:
 
(a) the representations and warranties contained in Section 9 hereof and
Article 4 of the Agreement shall be true and correct; and
 
(b) the Borrower shall reimburse Agent for the closing costs, and all reasonable
attorney's fees and other expenses incurred by Agent in connection with this
First Amendment.
 
 
68

--------------------------------------------------------------------------------

 
 
11. This First Amendment may be executed in any number of counterparts each of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute but one and the same instrument.
 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 

 
 
69

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE 1 OF 3 - FIRST AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date set forth above.
 


EASTGROUP PROPERTIES, L.P., a Delaware limited partnership
 
By:          EastGroup Properties General Partners, Inc.,
General Partner
 
By:           /s/ N. Keith McKey
Name:      N. Keith McKey
Title:        Chief Financial Officer
 
By:           /s/ Bruce Corkern
Name:      Bruce Corkern
Title:        Controller
 


 
EASTGROUP PROPERTIES, INC.
 
By:          /s/ N. Keith McKey
Name:     N. Keith McKey
Title:       Chief Financial Officer
 
By:          /s/ Bruce Corkern
Name:     Bruce Corkern
Title:       Controller
 


 
PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent and as a Lender
 
By:          /s/ Andrew T. White
Name:     Andrew T. White
Title:       Senior Vice President
 

 
 
70

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE 2 OF 3 - FIRST AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT]

 
REGIONS BANK, as Co-Syndication Agent and
as a Lender
 
By:          /s/ Phil E. Burgan
Name:     Phil E. Burgan
Title:       Vice President
 


 
SUNTRUST BANK, as Co-Syndication Agent and
as a Lender
 
By:          /s/ W. John Wendler
Name:     W. John Wendler
Title:       Senior Vice President
 


 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agent and
as a Lender
 
By:          /s/ Andrew W. Hussion
Name:     Andrew W. Hussion
Title:       Asst Vice President
 


 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
By:          /s/ Dennis Redpath
Name:     Dennis Redpath
Title:       Senior Vice President
 
 
 
71

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE 3 OF 3 - FIRST AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT]

 
TRUSTMARK NATIONAL BANK,
as a Lender
 
By:          /s/ Gretchen Ware
Name:     Gretchen Ware
Title:       First Vice President
 


 
BANK OF AMERICA, N.A., as a Lender
 
By:          /s/ Lissette Rivera-Pauley
Name:     Lissette Rivera-Pauley
Title:       Senior Vice President
 
 
72

--------------------------------------------------------------------------------

 
CONSENT

The undersigned, having executed and delivered the Guaranties, as defined in the
Second Amended and Restated Credit Agreement (the "Agreement") referenced in the
foregoing First Amendment to Second Amended and Restated Credit Agreement (the
"First Amendment"), hereby consent to the First Amendment and to the amendments
to the Agreement contained therein, and hereby ratify and confirm the
undersigned's obligations under the Guaranties.  All references in the
Guaranties to defined terms in the Agreement are hereby amended in accordance
with the First Amendment to the Agreement and all references in the Guaranties
executed by the undersigned to the Agreement shall be deemed to refer to the
Agreement as amended by the First Amendment.
 


                                                         EASTGROUP PROPERTIES
HOLDINGS, INC.,
                                                         a Delaware corporation


                                                         By:           /s/ N.
Keith McKey
                                                         Name:      N. Keith
McKey
                                                         Title:        Chief
Financial Officer




                                                         By:           /s/ Bruce
Corkern
                                                         Name:      Bruce
Corkern
                                                        
Title:        Controller




                                                         EASTGROUP PROPERTIES
GENERAL PARTNERS, INC.,
                                                         a Delaware corporation




                                                         By:           /s/ N.
Keith McKey
                                                         Name:      N. Keith
McKey
                                                         Title:        Chief
Financial Officer




                                                         By:           /s/ Bruce
Corkern
                                                         Name:      Bruce
Corkern
                                                        
Title:        Controller



 
 
73

--------------------------------------------------------------------------------

 



                                                        SAMPLE I-95 ASSOCIATES,
a Florida joint venture


                                                        By:           EASTGROUP
PROPERTIES GENERAL PARTNERS, INC.,
                                                                         a
Delaware corporation, General Partner




                                                          By:           /s/ N.
Keith McKey
                                                          Name:      N. Keith
McKey
                                                          Title:        Chief
Financial Officer




                                                          By:           /s/
Bruce Corkern
                                                          Name:      Bruce
Corkern
                                                         
Title:        Controller


                                                        EASTGROUP TRS, INC., a
Delaware corporation


                                                        By:           /s/ N.
Keith McKey
                                                        Name:      N. Keith
McKey
                                                        Title:        Chief
Financial Officer




                                                        By:          /s/ Bruce
Corkern
                                                        Name:     Bruce Corkern
                                                        Title:       Controller
 
 
74

--------------------------------------------------------------------------------

 
                                                            